       Case 1:17-cv-01131-JAP-SCY Document 31 Filed 06/17/20 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

DEANDRA MARIE SPIESS,

               Plaintiff,

       vs.                                                    Civ. No. 17-1131 JAP/SCY

ANDREW SAUL,
Commissioner of Social Security,1

               Defendant.

             PROPOSED FIDNINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before the Court on Plaintiff’s Motion For Order Authorizing

Attorney Fees Pursuant To 42 U.S.C. § 406(B) And Supporting Memorandum, filed May 13,

2020. Doc. 28. The Commissioner indicates he is not a party to § 406(b) fee awards and

generally takes no position on such petitions. “Accordingly, the Commissioner takes no position

in this case but rather he defers to the Court’s sound discretion as to the reasonableness of the

award requested.” Doc. 30; see Gisbrecht v. Barnhart, 535 U.S. 789, 798 n.6 (2002) (the

Commissioner “has no direct financial stake in the answer to the § 406(b) question; instead, []he

plays a part in the fee determination resembling that of a trustee for the claimants”). This matter

was referred to me by the presiding judge pursuant to 28 U.S.C. §§ 636(b)(1)(B), (b)(3). Doc. 18.

Having considered the Motion and the relevant law, I recommend the Court GRANT Plaintiff’s

Motion.

                                         BACKGROUND

       DeAndra Marie Spiess instituted an action in this Court seeking judicial review of her



1
 Andrew Saul was sworn in as Commissioner of the Social Security Administration on June 17,
2019 and is automatically substituted as a party pursuant to Federal Rule of Civil Procedure
25(d).
       Case 1:17-cv-01131-JAP-SCY Document 31 Filed 06/17/20 Page 2 of 6



denied disability claim. Doc. 1. Based on the parties’ stipulation, Doc. 21, the Court reversed and

remanded to the Social Security Administration for a rehearing, Docs. 22 & 23. Plaintiff

subsequently filed an Unopposed Motion For Attorney Fees Pursuant To The Equal Access To

Justice Act. Doc. 24. The Court awarded $5,500.00 in attorney fees, payable to Plaintiff but

mailed to Plaintiff’s counsel. Doc. 25.

       On February 26, 2019, an Administrative Law Judge issued a final administrative

decision, which was fully favorable to Ms. Lucero. Doc. 28-1 at 1-8. The Agency subsequently

sent a Notice of Award indicating Ms. Spiess’ past-due benefit amounts. Doc. 28-1 at 9-15. The

Agency noted that it was withholding 25 percent of this amount, or $23,271.00, in order to pay

lawyer’s fees. Doc. 33-1 at 11.

       Ms. Lucero’s attorney, Michael Armstrong Law Office, LLC, now seeks $13,271.00 in

attorney fees pursuant to 42 U.S.C. § 406(b)(1), and argues that this amount is well within the

25% of past-due benefits statutorily authorized for attorney fees for representation in court

proceedings. Doc. 28 at 1.

                                      LEGAL STANDARD

       Attorneys’ fees may be deducted from a successful social security claimant’s award of

past-due benefits. Separate subsections of 42 U.S.C. § 406 authorize fee awards for

representation before the SSA and in court, allowing attorneys to receive fees for their work in

both settings. See 42 U.S.C. § 406(a), (b).

       For representation in the administrative proceedings, the statute permits an attorney to

file a fee petition or a fee agreement with the agency “whenever the Commissioner . . . makes a

determination favorable to the claimant.” 42 U.S.C. § 406(a). There is no express limit to the

fees an attorney may seek and receive in a petition; the Commissioner must only “fix . . . a




                                                 2
       Case 1:17-cv-01131-JAP-SCY Document 31 Filed 06/17/20 Page 3 of 6



reasonable fee,” id., while considering several factors. See Gisbrecht, 535 U.S. at 794

(explaining the fee petition process). For fees received pursuant to a fee agreement for work

before the Agency, attorneys may currently receive a maximum award of the lesser of $4,000 or

25% of the past-due benefits. 42 U.S.C. § 406(a)(2)(A).2

       For representation in court proceedings, courts may award fees under § 406(b) when, as

in this case, “the court remands a . . . case for further proceedings and the Commissioner

ultimately determines that the claimant is entitled to an award of past-due benefits.” McGraw v.

Barnhart, 450 F.3d 493, 496 (10th Cir. 2006). The statute limits a fee award for representation

before a court to 25% of the claimant’s past-due benefits. 42 U.S.C. § 406(b)(1)(A). Separate

awards of attorney fees for representation before the Agency and in court—for example, fees

pursuant to the EAJA and § 406(b)—are not limited to an aggregate of 25% of past-due benefits.

Wrenn v. Astrue, 525 F.3d 931, 936-38 (10th Cir. 2008). However, if fees are awarded under

both EAJA and § 406(b), the attorney must refund the lesser award to the claimant. McGraw,

450 F.3d at 497 n.2 (10th Cir. 2006).

       While § 406(b) permits contingency fee agreements, it requires the reviewing court to act

as “an independent check” to ensure that fees awarded pursuant to such agreements are

reasonable. Gisbrecht, 535 U.S. at 807. Fee agreements are flatly unenforceable to the extent that

they provide for fees exceeding 25% of past-due benefits, but fees may be unreasonable even if

they fall below this number, and there is no presumption that fees equating to 25% of past-due

benefits are reasonable. Id. at 807 n.17. The attorney seeking fees bears the burden of




2
  Although the statute initially set a maximum amount of $4,000, it also gave the Commissioner
the authority to increase this amount. 42 U.S.C. § 406(a)(2)(A). Effective June 22, 2009, the
Commissioner increased the maximum amount to $6,000. Maximum Dollar Limit in the Fee
Agreement Process, 74 Fed. Reg. 6080 (Feb. 4, 2009.)


                                                 3
       Case 1:17-cv-01131-JAP-SCY Document 31 Filed 06/17/20 Page 4 of 6



demonstrating the reasonableness of the fee. Id. at 807.

       The reasonableness determination is “based on the character of the representation and the

results the representative achieved.” Id. at 808. If the attorney is responsible for delay, the fee

may be reduced so that the attorney does not profit from the accumulation of benefits while the

case was pending in court. Id. Such a reduction also protects the claimant, as fees paid under

§ 406(b) are taken from, and not in addition to, the total of past-due benefits. 42 U.S.C.

§ 406(b)(1)(A). The fee may also be reduced if the benefits are large in comparison to the

amount of time spent on the case. Gisbrecht, 535 U.S. at 808. A court may require the claimant’s

attorney to submit a record of the hours spent representing the claimant and a statement of the

lawyer’s normal hourly billing rate for noncontingent-fee cases. Id.

       The statute does not contain a time limit for fee requests. However, the Tenth Circuit has

held that a request “should be filed within a reasonable time of the Commissioner’s decision

awarding benefits.” McGraw, 450 F.3d at 505.

                            REASONBLENESS DETERMINATION

       Counsel’s fee request is reasonable. First, counsel filed the fee request within a

reasonable time.3 Second, there is no evidence that counsel delayed in the proceedings before

this Court. Third, counsel’s representation was more than adequate and yielded a fully favorable

decision. Last, counsel’s fee request is not disproportionately large in comparison to the amount



3
  The Notice of Award is dated November 11, 2019 and the present motion was filed on May 13,
2020. Doc. 33-1 at 15. There is no explanation in the motion why counsel waited more than six
months to file this petition. Perhaps counsel was waiting on the ALJ’s fee determination, which
was issued on April 9, 2020. Doc. 28 at 3. Counsel is advised that the “reasonable time to file”
runs from the Notice of Award, rather than an ALJ’s determination on a fee petition for work
before the agency, and the question is considered “in terms of weeks or months, not years.” See
Harbert v. Astrue, No. 06-cv-90, 2010 WL 3238958, at *1 nn.1 & 4 (E.D. Okla. Aug. 16, 2010)
(persuasively explaining these points). Nonetheless, I find that the six-month delay in this case is
not quite beyond the bounds of reasonableness.


                                                  4
       Case 1:17-cv-01131-JAP-SCY Document 31 Filed 06/17/20 Page 5 of 6



of time spent on the case. Counsel represents he spent 59.18 hours on Ms. Speiss’ cases in

federal court, which translates into an hourly rate of $224.00. Doc. 28 at 4, 7. This rate is in line

with what the Court would normally award for hourly work, and counsel for Ms. Spiess

represents that he does “no hourly work,” Doc. 28-1 at 27 (Affidavit of Michael D. Armstrong),

so there is little basis for comparison. Additionally, I am appreciative of the high risk involved in

Social Security litigation for plaintiffs’ counsel in general and recognize that this award is in line

with others authorized in this District under 406(b). Ferguson v. Barnhart, No. 02-cv-823 KBM

(D.N.M. May 31, 2006) (hourly rate of $516.60); Valdez v. Barnhart, No. 00-cv-1777 MV/LCS

(D.N.M. Nov. 8, 2005) (hourly rate of $645.16); Montes v. Barnhart, No. 01-cv-578 BB/KBM

(D.N.M. Dec. 3, 2004) (hourly rate of $701.75); Valdez v. Saul, No. 18-cv-444 CG (D.N.M.

Sept. 17, 2019) (hourly rate of $787.00). Thus, my independent check finds the requested award

to be both appropriate and reasonable.

       I therefore recommend that the Court GRANT Plaintiff’s Motion and authorize

$13,271.00 in attorney fees for legal services rendered in the United States District Court,

payable to Michael Armstrong Law Office, LLC, to be paid by the Social Security

Administration.

       I further recommend that because the $6,300.00 in EAJA fees previously awarded was

garnished under the Treasury Offset Program, see Doc. 28-1 at 29, counsel need not refund to

Ms. Spiess the EAJA fees.



                                               _________________________________________
                                               STEVEN C. YARBROUGH
                                               United States Magistrate Judge




                                                  5
      Case 1:17-cv-01131-JAP-SCY Document 31 Filed 06/17/20 Page 6 of 6




THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must
file any objections with the Clerk of the District Court within the fourteen-day period if
that party wants to have appellate review of the proposed findings and recommended
disposition. If no objections are filed, no appellate review will be allowed.




                                               6
